            Case 1:20-cv-05189-JPC Document 7 Filed 10/08/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                                         10/08/2020
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-5189 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
$12,860.00 IN UNITED STATES CURRENCY,                                  :
                                                                       :
                                    Defendant-in-rem.                  :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court has reviewed (1) an application filed by Jeffrey G. Pittell, Esq., dated September

18, 2020, to be appointed as George Bouyagian’s counsel in this case pursuant to the Criminal

Justice Act (“CJA”) (Dkt. 4); and (2) a letter from Mr. Bouyagian, filed September 30, 2020,

requesting the Court’s permission to proceed pro se in this matter and seeking additional time to

“gather relevant documentation and sworn depositions, so that [he] might be better prepared to

present [his] case,” given his incarceration (Dkt. 6). Mr. Bouyagian additionally has asked the

Court to consider his September 30, 2020 letter as his “initial answer to the complaint within the

time allotted.” (Id.).

        In light of Mr. Bouyagian’s request that he be permitted to proceed pro se in this matter, it

is hereby ORDERED that no later than October 13, 2020, Mr. Pittell advise the court whether it

is his understanding that Mr. Bouyagian still wishes that Mr. Pittell be appointed counsel pursuant

to the CJA in this matter.

        The Court also notes that Mr. Bouyagian’s request that his September 30, 2020 letter serve

as his “initial answer” to the complaint does not assert a valid interest in the defendant property,

pursuant to Rule G(5)(i) of the Supplemental Rules for Admiralty or Maritime and Asset Forfeiture
            Case 1:20-cv-05189-JPC Document 7 Filed 10/08/20 Page 2 of 2


Claims. Pursuant to Rule G(5)(i), the claim of a person asserting an interest in the defendant

property must: “(A) identify the specific property claimed; (B) identify the claimant’s interest in

the property; (C) be signed by the claimant under penalty of perjury; and (D) be served on the

government attorney designated under Rule G(4)(a)(ii)(C) or (b)(ii)(D)” (emphasis added).

Accordingly, the Court will treat Mr. Bouyagian’s request for “additional time” as an application

for the Court to extend the time by when he must claim an interest in the defendant property,

pursuant to Rule G(5)(ii). Based on the Government’s representations in its September 24, 2020

status letter (Dkt. 5), the Court understands that the current deadline for Mr. Bouyagian to file a

claim is October 15, 2020.

       It is further ORDERED that the Government shall submit a letter by October 9, 2020

addressing: (1) whether the Government objects to Mr. Pittell’s CJA appointment in this manner

and, if so, the basis for any objection; and (2) the Government’s position as to Mr. Bouyagian’s

request for an extension of the October 15, 2020 deadline for him to assert a claim in the defendant

property.

       The Clerk of Court is respectfully directed to mail a copy of this Order, Mr. Pittell’s

September 28, 2020 application for a CJA appointment (Dkt. 4) and the Government’s letter dated

September 24, 2020 (Dkt. 5) to Mr. Bouyagian at the address specified in his letter filed on

September 30, 2020 (Dkt. 6).


       SO ORDERED.

Dated: October 8, 2020                               __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 2
